Cite as 2014 Ark. 366

                SUPREME COURT OF ARKANSAS
                                       No.   D-14-671

JUDICIAL DISCIPLINE AND                          Opinion Delivered September 11, 2014
DISABILITY COMMISSION
                     PETITIONER                  PETITIONER’S REPORT OF
                                                 UNCONTESTED SANCTION
V.


MICHAEL MAGGIO, CIRCUIT JUDGE
                  RESPONDENT


                                       PER CURIAM


       Petitioner Arkansas Judicial Discipline and Disability Commission (Commission) has

filed with this court its report of uncontested sanction, pursuant to Arkansas Judicial

Discipline and Disability Commission Rule 12(D) (2013), with regard to complaints lodged

against the Honorable Michael Maggio of the Twentieth Judicial District, Second Division,

of the State of Arkansas. Based on certain misconduct, the Commission recommends that

this court suspend Judge Maggio from his duties with pay from the date of this court’s

mandate until the end of his current term. For other misconduct, the Commission

recommends the removal of Judge Maggio from judicial office, effective at the close of

business on December 31, 2014.

       Judge Maggio has been a circuit judge since January 2001, and he has presided over

criminal, civil, probate, and domestic-relations cases during the course of his thirteen-year

tenure.   The report of uncontested sanction arises from a complaint filed with the
                                    Cite as 2014 Ark. 366

Commission by the executive director, David Sachar, concerning comments made in a

public electronic forum called “www.tigerdroppings.com/” by an author using the screen

name “geauxjudge.” Judge Maggio has admitted that he is the author of these posts. The

complaint also concerns the judge’s personal involvement in a hot-check case.

       These matters were resolved without a formal disciplinary hearing. On advice of

counsel, Judge Maggio has agreed that the sanctions of suspension and removal are

appropriate for his actions. The investigation panel unanimously approved the disposition,

and the regular members of the Commission voted 8–0 to approve the recommendations of

suspension and removal.

       The issue before us is whether to accept the Commission’s proposed findings and

recommendations of suspension and removal. Based upon a review of the entire record, this

court is to file a written opinion and judgment directing such disciplinary action as it finds

just and proper. See Ark. Jud. Discipline & Disability Comm’n R. 12(E) (2012). We may

accept, reject, or modify in whole or in part, the findings and recommendation of the

Commission. Id.; Judicial Discipline & Disability Comm’n v. Simes, 2009 Ark. 543, 354 S.W.3d
72. This is a matter requiring de novo review, and we will not reverse the Commission’s

findings unless they are clearly erroneous. Judicial Discipline & Disability Comm’n v. Proctor,

2010 Ark. 38, 360 S.W.3d 61.

       After a full review of the record, we accept the Commission’s findings of fact and the




                                              2
                                     Cite as 2014 Ark. 366

recommendation of removal from office.1 However, we reject the Commission’s

recommendation to suspend Judge Maggio from his duties with pay from the date of this

court’s mandate until the end of his current term. By order of Chief Justice Jim Hannah,

pursuant to amendment 80, sections 4 and 13(C) of the Arkansas Constitution, Judge Maggio

has been relieved of his duties as circuit judge since March 24, 2014. From that time

forward, Judge Maggio has nonetheless received compensation as a judge, while others have

performed the functions of his office. Consequently, we deem any further suspension with

pay to be inappropriate. Instead, this court concludes that immediate removal is the just and

proper sanction for the judge’s conduct. Therefore, we order the removal of Judge Maggio

from judicial office, effective as of the date of this opinion. By this order, Judge Maggio is

henceforth prohibited from holding any judicial office in the State of Arkansas.

       Order of removal from judicial office.

       Order for the immediate issuance of the mandate.

       It is so ordered.




       1
         In addition to the complaint initiated by the executive director, four other individuals
filed complaints containing similar allegations concerning Judge Maggio’s postings. As
recommended by the Commission, these files are considered closed and merged into the
findings in this case. There also was a sixth complaint lodged against Judge Maggio, based
on rulings he made in a case styled Estate of Martha Bull v. Greenbrier Nursing and Rehabilitation
Center, and also involving certain campaign contributions and campaign activities of the
judge. As recommended by the Commission, this matter is concluded with a “no finding”
in that the complaint is now moot, given the disposition of this case.

                                                3